CB.S€ l. 19- mj- --00046 KBl\/l DOCUm€n'[ 2 Fll€d 01/10/19 PB_QG ,?;1@{@1
..?K‘l~ ..`11~ lb~_\i ":@`..J

5 § 1111111:1;:» :31,1153 11131111c1 count

 

 

 

 

 

 

Ao 91 (Rev_ 11/11) Cr1m1na1 Complaim ’\ § ALBUGL;ERQUE, NEW MEXIQQ
UNITED STATES DISTRICT CoURT JAN 1 0 203
for tne 1
District of New Me`xico
. 1
United States of America ) 1 1 1
v. ) ""‘
DENN\s vELAsQuEz JR )§ Case N°
xx/xx/1994 § ;,
)
)
Defendant(s) '
CRIMINAL CjoM?PLAINT
l, the complainant m this case, state that the following ls tr11e to the best of my knowledge and belief.
On or about the date(s) of January 5, 2019 ;: in the county of RiO Al'riba in the
United States District of NeW Mexico ,the defendant(s) violated:
Code Section § Ojj‘"ense Description
18 U.S.C § 1152 Genera| Crimes Act£§
18 U.S.C § 1111 N|urder =
18 U.S.C § 924(c) Discharge of a flrear111 dunng a crime of violence

This criminal complaint is based on these facts:

See attached affidavit

ii Continued on the attached sheet. '

. 5 *`

!` 1 ` % /‘Z/___
l . ComMant 's signature

*j § Micheue cobb, Special Agem, FBl

l 5 Printed name and title

 

Sworn to before me and signed in my presence §v

mem 7@»/571»@'@¢»

Judge s signature

A|buquerque, New Mexico Karen B. Mo|zen, U.S. Magistrate Judge

1 Printed name and title

 

 

 

 

11
Case 1:19-mj-OOO46-KB|\/| Document 2 Filed 01/10/19 Page 2 of 10
11 1
IN THE UNITED STATES IjISTRICT COURT
FOR THE DISTRICT}§OF §NEW MEXICO

1
1
l
1

UNITED STATES OF AMERICA )
)
) .
VS. ) »‘ ! Case No.
)
)
)

DENNIS VELASQUEZ JR 1
DOB: XX/X)Ul994 ;‘

, §
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
AND PROBABLE CAU_SE ARREST

l, Michelle A. Cobb, Special Agent of the F ederal iBureau of lnvestigation (FBI), United
. ,

States Department of Justice, having been duly sworn,1state:

 

- l
INTRODUCTION
1

l. l am a Special Agent (SA) of the Federal Bureau of Investigation, and have been
1 i

since January 2017. l am currently assigned to;the §Albuquerque Division, Santa Fe Resident

Agency. During my employment with FBI, I§have conducted numerous investigations for
| .

suspected violations of federal law, including lndian Country crimes and crimes of violence. l have
received training in how to conduct complex investigations and I have previously participated in
the execution of arrest and search warrants involving federal violations. My investigative training

and experience includes, but is not limited to, 111ond11cting surveillance, interviewing subjects,
§ |

targets and witnesses, writing affidavits for and executing search and arrest warrants, managing

confidential human sources and cooperating witnesse§s/defendants, issuing subpoenas, collecting

evidence, and analyzing public records. § '

2. The information set forth in this affidavit was derived from my own investigation

1 .~4,,._ dc .,.~,,,a.“ …

 

Case 1:19-mj-OOO46-KB|\/| Document 2 Filed 01/10/19 Page 3 of 10
‘ §
§

1
1
1

and/or communicated to me by other employees of the FBI, members of the Ohkay Owingeh

Pueblo Department of Public Safety (OOPDPS),§Yothe:r law enforcement agencies, other reliable

sources, and from records and documents that l a11d ot;hers have reviewed. This affidavit includes

only those facts that l believe are necessary to est21blisl11 probable cause and does not include all of
the facts uncovered during the investigation l § 1
1
PRoBABLiZ CA UsE
3. On January 5, 2019, l was contacted byl OOPDPS Sergeant Bryce Gabaldon
regarding a shooting on Ohkay Owingeh Pueblo. 1The 1;hooting took place on State Road 68,
across from the Ohkay Travel Center, located at l\§IM-6:8, Ohkay Owingeh, New Mexico 87566.
Sergeant Gabaldon advised there was one deceased In1iian male, an enrolled member of Ohkay

Owingeh Pueblo, named P.G. YOB 1965, hereafter Gli)ck. Sergeant Gabaldon also advised

1 i

Glock’s two young children, P.G. YOB 2006, her;,eaf`teir John Doe, and N.G. YOB 2008, hereafter
: i

Jane Doe, were inside his vehicle when he was shpt o11tside of the vehicle. The incident appeared

to be road rage related.

‘\1
i‘ :
l‘j 1

4. l responded to the scene of the incident§and saw a deceased male lying on the

ground with an apparent gunshot wound to the face area. The deceased male Was identified as
l .
l

Glock. Glock was lying next to his White Toyota 1Tac<1ma Two Door Pickup Truck. John Doe
and Jane Doe had been taken to the Espanola Police D:epartment.

5. Sergeant Gabaldon informed me Glock§vvas involved in a road rage incident with

another vehicle. The incident began where NM-7¢1‘1 metges onto NM-68. Between the time the

incident began and when Glock was shot, Glock took three photos of the suspect vehicle with his
Samsung Galaxy Note9 Smartphone. I viewed the;.":v photos and recognized the vehicle to be a
1 1
2;

 

 

#_..___-,__--v»-~r~.-v; t . _§._ _..~

Case 1:19-mj-00046-KB|\/| Docum1ent 2 Filed 01/10/19 Page 4 of 10
2000’3 model, red in color Mazda SUV, bearing 21 yell1ow New Mexico license plate. Due to the
quality of the photo, l was unable to fully make o11t the license plate number.

6. l contacted the FBI Albuquerque Qperations Center and requested they conduct a

public source CLEAR search of all red in color M§azda SUVs for the state of New Mexico. The
i`: 1
Operational Support Technician (OST) further identified the vehicle as a red in color, 2005 or

2006, Mazda Tribute. The OST searched public sourcé ‘CLEAR using the following vehicle

search criteria: 2005, Mazda, Tribute, NM. The se1§arch.§ produced lZ-pages of results.
` |
7. FBI Agents interviewed an eye witness1 A.C. YOB 1997, hereafter Witness l, at

the scene who advised they saw the entire altercat;ion and knew who the shooter was. Witness l
.l i

' 1
was driving in their vehicle when they noticed a White Toyota Tacoma Pickup Truck cut off
another car. The other car was described as Maroon SUV, possibly a 2003 Hyundai, with tinted

windows and a yellow license plate. Witness l saw the§ White Toyota Tacoma Pickup Truck

behind the Maroon SUV. The Maroon SUV slowed ddwn and tried to hit the White Toyota

Tacoma Pickup Truck and run it off the road. Thei§§Maf:oon SUV then pulled over to the side of

i

the road and the driver signaled for the White Toyi§ota ';l`acoma Pickup Truck to pull over.
11 »

i` .
Witness l saw a female in the front passenger seat of the Maroon SUV laughing as they pulled

OV€I`.

11
8. Witness l pulled over to cross Nl\/I;¢68 to get to the Ohkay Travel Center to get a
1 i
drink. The White Toyota Tacorna Pickup Truck pulled up behind them, to their left, and the

Maroon SUV pulled up to the right of and slightly pas1 the White Toyota Tacoma Pickup Truck,
l .

behind Witness l. Witness l reported the following af1er viewing the following events through
|

‘\ 1
his side view mirror. The driver of the White Toypta i§`acoma Pickup Truck, further identified as

351 1

11

 

 

 

 

Case 1:19-mj-00046-KB|\/| Document 2 Filed 01/10/19 Page 5 of 10

l

victim Glock, exited his vehicle and approached the Maroon SUV. Glock had a baton in his
]` |

hand. Witness l saw Glock fall to the ground. 3 1
l

9. FBI Agents interviewed Glock’s s<11n, John Doe, who described the suspect car as

a Maroon SUV, bearing a yellow New Mexico plate i:"he first number of the plate was a “6” and
the third to last letter was a “W”. John Doe saw tv:vo giin and one girl smoking and drinking in
the car. The driver was an old guy, chubby, with grayii§h-white hair. The car got in front of their
car, flipped them off, and almost made them run i:nto 21nother car. Glock rolled down his window

and yelled to the other car to tell them there were kids in the car.

l`? '
10. John Doe further stated a girl with !blackish brown hair shot Glock from the back
seat of the Maroon SUV. The car window glass direct1y behind the driver’s seat broke. John Doe
ii i
saw the girl holding a shot gun, the kind with two::{shot;s, above her shoulder. The girl was sitting

on the other side of the car, behind the front femai,e palssenger, and shot Glock one time. John

Doe was familiar with guns and had learned aboui a rifle recently.

l.; 1 . .
ll. Using the photos Glock took with his smartphone, John Doe’s description of the
l i
license plate, Witness l’s information, and the lZ:jpage§s of public source CLEAR results, I
1

identified a Red 2005 Mazda Tribute, bearing New Mexico license plate 821WCG, registered to

the defendant’s mother, A.V. YOB 1974, hereafte:r Wi§tness 2. I further identified the defendant’s

father, D.V. YOB 1974, hereafter Witness 3, as being :associated with the same vehicle.

Addiiieiieiiy, i identified Witnesses 3’S sen as DeNNt§s vELAsQUEZ JR, YoB 1994, hereafter

VELASQUEZ, a non-Indian. Further, the physica11 description of Witness 3 and Witness 2 match

that given by Witness l. i
l2. On January 8, 2019, l administered a pliioto spread to Witness l at the FBI

Albuquerque, Santa Fe Resident Agency. Witnessijl w§as shown a sequential array of six

4*` 1

l
l
1‘:
ii

 

 

 

 

j,,, ,
l |

1 f
Case 1:19-mj-OOO46-KB|\/| Docum'ent 2 Filed 01/10/19 Page 6 of 10

photographic images depicting males. The images wer:e shown individually. Witness l was asked

if any of the images depicted the male who was dfiving the suspect vehicle and who shot Glock

l

in the face. Witness l positively identified image humber four, a known image of Witness 3.

Witness l stated they were 100% positive Witness 3 was the driver of the vehicle.
5
13. On January 8, 2019, a search warrant was approved by a United States Magistrate

11 l
Judge. On January 9, 2019, the search warrant wais executed at the home of VELASQUEZ. The

11 .
search encompassed the residential location, all structures on and about the property, to include
=\ i

l | . . .
the structures directly across from and next to his .homje within Lot A, as well as all vehicles

located Within the property, to include a Red Mazda T:ribute Four Door SUV, New Mexico

license plate 821 WCG, Vehicle Identification Nu;nber§ (VIN) 4F2CZ94135KM25976.
l4. During the search, FBI Agents located1he Red Mazda Tribute Four Door SUV,
New Mexico license plate 821WCG, Vehicle Ider1tific1¢1tion Number (VIN)
4F2CZ94135KM25976. I observed the vehicle pa1rked1 next to VELASQUEZ’s residence The
‘ !

back passenger window, located directly behind the driver’s seat, was missing. There were
‘ 1

pieces of glass located within the window seal and inside the vehicle on the floor and seat areas.
' l

15. While the search was being executbd, F§BI Agents conducted a consensual
interview of E.V. YOB 1966, hereafter Witness 41 Witness 4 stated he was the brother of

Witness 3. According to Witness 4, on Saturday dight1when everything happened, Witness 4

31 l

talked with Witness 3 and learned VELASQUEZ jhad 1‘taken someone’s life.” Witness 3 told
:' l

Witness 4 the victim had exited his car with what §look:ed like a shotgun. The victim had a mask
\_1 ,

over his face and looked menacing. They believed he was deliberately hiding his face. Witness 3
|: §

i1 , 1
was getting out of his car to confront the man and;jbecame afraid when he saw the weapon.

VELASQUEZ was sitting in the back seat of the f{ed Mazda Tribute. According to Witness 4,
l .
5 5

l
\
l
l
|. i
l
l

 

 

 

Case 1:19-mj-OOO46-KB|\/| Documént 2 Filed 01/10/19 Page 7 of 10

they keep a rifle in the back seat for fear of gang and d;rug dealer activity in Espanola. Witness 4
then showed Agents where the rifle was hidden oi:i the1property. The rifle was found inside a
large generator parked in front of the house in the1roac1way. According to Witness 4, Witness 3
told him VELASQUEZ shot from the car’s back sieat t:hrough the window.

16. Agents conducted a consensual intervie;w of Witness 3. Witness 3 stated he was in

l
\

Espanola with Witness 2 and VELASQUEZ on Saturday, January 5, sometime after lunch. They

drove to Espanola to pick up parts to repair their ffrozeh water line at home. Witness 3 drove
' i

while Witness 2 sat in the front passenger seat and VE1LASQUEZ sat behind her. On their way
out of town Witness 2 said she needed cigarettes, 1550 Witness 3 decided to get them from the
casino where they sell them cheaper. Witness 3 dfove1owards Okhay Owingeh Casino on

l .
Chamita Road. When he passed a little car dealership, 1a White Toyota Tacoma wanted to come

- i
onto the road, but Witness 3 had the right of way so he didn’t let them. He turned into the middle
of the road to cross over to the gas station, but had to s:top and wait for the truck in front of him

11 1

to wait for traffic and cross first. 1

l7. The White Toyota Tacoma pulled into t:he middle and pointed his truck at Witness
i
3 ’s car. According to Witness 3, without putting the truck in park, the male driver jumped out
1y 1
and ran towards Witness 3 ’s car with what appeaned to be a sawed off shotgun next to the outside

of his right leg. The man was wearing what looked like a surgical mask or a gold wrap over his
mouth area and had a hoodie pulled over his headi: Wifness 3 started to open his car door to ask

the man what his problem was, but closed it wheri he slaw the shotgun. As the man approached
l :

their car, Witness 3 heard a boom and saw the ma;n fly' and fall backward. Witness 3 didn’t know

there was a gun in the back seat. According to Wi;tness 3, VELASQUEZ fired one Shot from a

111 Z
.243 Bolt-Action Rifle. Witness 3 didn’t know if the man ever touched their car, but was as close
" 1

 

 

. l
Case 1:19-mj-00046-KB|\/| Documént 2 Filed 01/10/19 Page 8 of 10

1 ,
, l

as a gun length away. Witness 3 believed all the windows were up to their car. According to
511 1

Witness 3, when VELASQUEZ fired the shot, thej§ back window fell inside their car, According
to Witness 3, VELASQUEZ said he didn’t shoot to kill the man, but wanted to scare him.
l .

According to Witness 3, VELASQUEZ did it to proteet his dad and mom. After VELASQUEZ

l
l

fired the shot, Witness 3 drove them directly home. Witness 3 didn’ t stay at the scene because he
didn’ t have a phone to call 911 and didn t trust Indian cops Witness 3 didn’ t see anyone else in
the White Toyota Tacoma, but VELASQUEZ tol<1l him he thought he saw someone. According
to John Doe, the vehicle stayed until they saw hin11 pull up his dad’ s cell phone According to

Jane Doe, the driver of the vehicle, further identified a|s Witness 3, said “Oh [bad word] he had

iv

kids!” §j
18. A ents conducted a consensual interview of Witness 2. Witness 2 stated she,
g _ ,

Witness 3, and VELASQUEZ drove to Espanola bn Saturday in their red car. On their way out
i' i
of town, they decided to buy cigarettes at San Juah (Ohkay Owingeh). When they turned at San

Juan a Toyota truck was following them super cldse. "l1he truck parked behind them, the male
11 l
driver got out of the truck, and Witness 2 saw he was wearing a gold mask. Witness 2 described

1 .
the altercation as a “road rage” incident. Witness 2 turned her head away from the man as he ran

l
1

towards their car and never saw anything in his hands.§ Someone in the car said “he has a gun”
and soon after Witness 2 heard a gunshot. Accord1ing tb Witness 2, VELASQUEZ shot the man
from the back seat of their car. The man never tou:ched their car and they never Spoke to him.
Witness 2 thought the gun VELASQUEZ used was a rifle. According to Witness 2,
VELASQUEZ fired one shot through the rolled up window After the shooting, according to

Witness 2, VELASQUEZ kept saying “he was going tb kill you dad.” They didn’t stay at the

 

Case 1:19-mj-OOO46-KB|\/| Documént 2 Filed 01/10/19 Page 9 of 10
I‘ .
x |

scene because they were terrif`ied. Witness 2 hadn:§t contacted the police because she didn’t want

her son to go to jail. .
19. Agents conducted an interview of 1JEL1ASQUEZ. VELASQUEZ was read his
Miranda Rights via an FD-395 Advice of Rights Eorm§. VELASQUEZ waived his rights and

agreed to speak with investigators VELASQUEZ§`y stated on Saturday he went to Espanola with

his mom and dad sometime between 1100 and 3:0b PM. They went to Espanola to get new water
11 z
lines for their house since theirs had frozen. Witness 31dr0ve them to Hacienda and then Lowe’s.

1 5 . . . . .
They then went to get cigarettes, but never got them. At th1s point 1n the 1nterv1ew,

VELASQUEZ stated he wanted to tell investigatc):rs everything the following day with a lawyer
1 l

present. 3 , ‘
1

CoNCLiJsIoN
l 1

20. Based on the information contained herlein, l submit there is probable cause to

believe that DENNIS VELASQUEZ JR did unlawfully commit a felony in violations of 18

U.S.C § 1152, General Crimes Act, 18 U.S.C § 1111, 1\/Iurder, and 18 U.S.C § 924(0), Discharge

51 1
of a firearm dur1ng a crlme of violence. ,j 1
l

lj;

~\ 1
I declare under penalty of` perjury the statemehts albove are true and correct to the best of my
knowledge end belief ;`1 f

 

 

11 z
l

Case 1:19-mj-OOO46-KB|\/| DoCume:ntZ§ Filed 01/10/19 Page 10 of 10
1 5
- 1
l

1 ;
Respectfully submitted,

l y, ` /,
: /z// /L/ _

Michelle A. Cobb

:;Spedial Agent

Fede'ral Bureau of Investigation
Santa Fe, New Mexico

Supervisory Assistant United States Attorney Kyle T. Nayback approved this affidavit for legal
sufficiency

Subscribed and sworn to before me this ay of January, 2019.

pi~

i
1

aaa

UNITED sTATEs MAGISTRATEJUDGE
Albuquerque, New Mexico

 

